Sterrett, J.,
This proceeding in partition, commenced in October, 1886, by Wm. I. Greenough, alienee of John Youngman, one of the devisees of John G. Youngman, deceased, was resisted by appellant, Mrs. Small, on the ground that the lands in question were then held by her in severalty under and by virtue of prior proceedings in partition, in same court, embracing the same lands. In support of her exceptions, she relied on the record of that case, which has just been before us on an appeal from the final decree setting aside all proceedings therein and dismissing the petition on which they wrere grounded. That decree, as will be seen by reference to Small et alls Appeal, No. 27, July Term, 1887, has just been affirmed. [The preceding case.]
In disposing of appellant’s exceptions in the present case, the learned judge of the orphans’ court rightly held that the proceedings in the former case, which were set aside nearly six months before the petition in this case was presented, could not be interposed as a bar to this proceeding unless the final decree in the other case was first reversed by this court. That has not been done. On the contrary, the decree has been affirmed, thus definitely settling the fact that the former proceedings were null and void for want of jurisdiction. It follows, therefore, that there is nothing left to support the specifications of error based on the record of those proceedings. We find nothing in any of the specifications that requires special notice, or that would warrant a reversal of the decree.
The decree of the orphans’ court, confirming the report of the inquest, is affirmed and the appeal dismissed at the costs of appellant ; and it is ordered that the record be remitted for further proceedings. W. M. S. Jr.